UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                      Office of the Clerk
         Room 2722 ‐ 219 S. Dearborn Street                           Phone: (312) 435‐5850
              Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                         ORDER
 March 10, 2017


By the Court:

                                         SHEENA MCMILLON, 
                                         Plaintiff ‐ Appellant

 No. 16‐3439                             v.

                                         JOANNA REINSTEIN, et al., 
                                         Defendants ‐ Appellees

  Originating Case Information:

 District Court No: 2:15‐cv‐00780‐NJ
 Eastern District of Wisconsin
 Magistrate Judge Nancy Joseph


Upon consideration of the DEFENDANTS‐APPELLEES’ MOTION TO CORRECT
THE COURT’S ORDER ISSUED MARCH 9, 2017, filed on March 10, 2017, by counsel
for the appellees,

IT IS ORDERED that the motion is GRANTED. The final order of this court, issued on
March 9, 2017, is amended as follows: On pages 1 and 3, all references to ʺCity of
Milwaukeeʺ should be ʺCounty of Milwaukee.ʺ




 form name: c7_Order_3J(form ID: 177)